Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 In connection with the Quarterly Report of Capital Group Holdings, Inc. (the “Company”) on Form 10-Q (A-1) for the period ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Name Title Date /s/ Erik J. Cooper Erik J. Cooper Chairman President Chief Executive Officer May 24, 2013 /s/ Thomas Meola Thomas Meola Director Acting Chief Financial Officer Principal Accounting Officer May 24, 2013
